Citation Nr: 1017110	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ear perforation, to include right ear hearing loss.

2.  Entitlement to service connection for a jaw disorder, to 
include temporomandibular joint disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) and Board remands.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record demonstrates that residuals of a 
right ear perforation, to include right ear hearing loss, is 
not related to active duty service.

2.  The evidence of record demonstrates that the Veteran's 
jaw disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  Residuals of a right ear perforation, to include right 
ear hearing loss, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  A jaw disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to 
service connection for residuals of a right ear perforation, 
to include right ear hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to the initial adjudication of the 
Veteran's claim, a January 2004 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the Veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the Veteran because the 
preponderance of the evidence is against service connection 
for residuals of a right ear perforation, to include right 
ear hearing loss; thus, an effective date and a disability 
evaluation will not be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), 
rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - 
(2009).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's VA medical treatment records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
National Personnel Records Center (NPRC) indicated in April 
2008 that the Veteran's service treatment records were not 
obtainable and were presumed destroyed in a 1973 fire.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although 
the claims file does not reflect that the RO specifically 
notified the Veteran that his service treatment records could 
not be located, in a September 2005 substantive appeal, the 
Veteran indicated that he had actual knowledge that his 
service treatment records were lost.  In addition, the 
Veteran was notified on numerous occasions that he should 
submit any service treatment records in his possession and 
the dates, names, and location of any treatment during 
service.  No additional evidence was submitted.

The Board believes that the heightened duty to assist has 
been satisfied in this case.  Id.  Although not properly 
notified that his service treatment records had been lost, 
the Veteran showed actual knowledge of such.  In addition, 
the Veteran was properly notified that he should submit any 
service treatment records that he had in his possession, but 
no additional information was submitted.  Although the RO did 
not request morning sick reports or clinical records in an 
attempt to verify whether the Veteran's eardrum was 
perforated during service, the Board has accepted the 
Veteran's lay statements as competent and credible evidence 
that his right eardrum was perforated during active duty 
service.  Thus, obtaining morning sick reports or hospital 
clinical records in a further attempt to verify that the 
Veteran's right eardrum was perforated during service would 
be unnecessary.  In addition, there is no etiological link 
between the Veteran's inservice right eardrum perforation and 
his current right ear disorder, to include right ear hearing 
loss.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Veteran was provided with a VA examination in October 
2009 with regard to his claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  The Board finds that the October 2009 VA 
examination was adequate, as it was based on a review of the 
Veteran's claims file, an interview of the Veteran, and a 
physical examination of the Veteran.  Also, the October 2009 
opinion provided supporting rationale for the conclusion that 
the Veteran's residuals of a right ear perforation, to 
include right ear hearing loss, was not related to service.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112. As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With regard to the Veteran's claim for entitlement to service 
connection for a jaw disorder, without deciding whether 
notice and development requirements have been satisfied in 
the present case, the Board is not precluded from 
adjudicating this issue.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard, 4 Vet. App. 384; see also 
Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).


I.  Right Ear Hearing Loss

The Veteran contends that he currently has right ear hearing 
loss as a result of a right eardrum perforation which 
occurred during active duty service.  In his December 2003 
claim form, the Veteran reported that during service, he had 
an ear infection and was admitted to the hospital.  He 
indicated that his eardrum was popped at the hospital, and 
that since then, he has continued to lose hearing in his 
right ear.  In a February 2004 statement, the Veteran 
reported that he lost hearing in his right ear due to an ear 
infection.  He indicated that during service, a doctor 
punctured his eardrum to treat the infection.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

VA treatment records from April 2004 through January 2008 
reveal complaints of and treatment for right ear hearing 
loss.  In April 2004, the Veteran complained of hearing 
problems.  He noted a history of right ear perforation during 
service, some sharp pains in his eardrum, and ear pain with 
wind blowing.  Physical examination of the ears revealed the 
tympanic membranes to be translucent, bilaterally.  The 
diagnosis was "hearing problems."  In October 2004, the 
Veteran reported that during service, he developed a right 
ear infection and that they had to make a hole in his eardrum 
during service to drain the infection.  He complained of pain 
and progressive hearing loss in the right ear for the prior 
four years.  The diagnosis was "[r]ight ear pain and hearing 
loss."  In February 2005, the Veteran complained of 
intermittent right ear pain, pressure, and clicking sounds.  
The Veteran reported "long term [right greater than left] 
hearing loss since [tympanic membrane] perforation [in the 
right ear] due to myringotomy while enlisted."  The Veteran 
also complained that his hearing recently became worse in the 
right ear, and that he noticed more ear pain and clicking 
sounds in that ear.  He reported a history of military noise 
exposure from Air Force duties without hearing protection 
devices, and he reported occupational noise exposure from the 
use of woodworking equipment without the use of hearing 
protection devices.  The Veteran further reported occasional 
recreational noise exposure from woodworking without the use 
of hearing protection devices.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
50

The report reflects that the audiogram was consistent with 
hearing loss with the right ear worse than the left.  The 
diagnosis was right ear mild to moderate severe mixed 
sensorineural hearing loss.  Word recognition scores were 
reported as 100 percent in the right ear.  Immittance results 
were consistent with the hypermobile tympanic membranes to 
disarticulated ossicles, bilaterally.  The VA physician 
suspected a middle ear disorder with the right ear worse than 
the left.  

An April 2005 VA treatment record reflects that the Veteran 
reported a 15-year history of decreased hearing in the right 
ear.  He also complained of right ear otalgia, more 
frequently in the winter.  He described the pain as a sharp, 
brief, stabbing pain which occurred approximately one time 
per week.  He denied drainage from the ear, but he noted 
increased pressure in the right ear.  The Veteran also 
reported that he had a chronic right ear infection during 
service, and that he had a myringotomy to drain the 
infection.  Physical examination revealed the ears to be 
clear.  A Weber test revealed that the Veteran could not hear 
at 512 Hertz (Hz).  A Rinne test was positive, as air 
conduction was better than bone conduction at 512 Hz, 
bilaterally.

In May 2005, the Veteran underwent a VA audiological 
examination.  The Veteran complained of right ear hearing 
loss, pain, pressure, and constant bilateral tinnitus.  He 
indicated that during service, he had a right inner ear 
infection and lost hearing completely.  Specifically, he 
stated that he was undergoing swimming training during 
service and he experienced sudden hearing loss in both ears 
several days later.  He reported that he was hospitalized for 
two weeks, and that he underwent a right myringotomy and was 
treated with penicillin.  He denied hearing loss following 
military service until he developed tinnitus and hearing loss 
15 years prior to the May 2005 VA examination.  He also 
reported that he worked as an aircraft mechanic on a flight 
line and as an assistant crew chief during service, and that 
he did not use hearing protection.  The Veteran further noted 
civilian occupational noise exposure due to assembling 
aircraft parts in a non-industrial setting for 6 years, 
working as a machinist for 4 years, and working as a parts 
inspector for 15 years.  He described heavy noise exposure 
for 4 years.  The Veteran also reported recreational noise 
exposure including lawn mower use.  He stated that the onset 
of his right ear hearing loss was 15 years before, and that 
it was getting worse.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
55
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Immittance measures were 
consistent with hypercompliant middle ear systems, 
bilaterally.  Acoustic reflexes were presented at elevated 
levels at select frequencies consistent with hypercompliance.  
Contralateral acoustic reflex decay could not be tested due 
to erratic meter deflections, also consistent with 
hypercompliant middle ear systems, suggesting healed 
perforations or ossicular discontinuity, bilaterally.  
Otoscopic examination showed clear and intact tympanic 
membranes, bilaterally.  The diagnosis was right ear mild 
sensorineural hearing loss at 2000 Hz and 4000 Hz and 
moderate mixed hearing loss at 3000 Hz.  Right ear word 
recognition was reported as excellent.  The VA examiner 
reported that computerized treatment records dated in 2005 
supported the Veteran's claim of a right ear infection with 
myringotomy during military service and that audiometric 
results suggested mixed hypercompliant middle ear systems 
which were consistent with either bilateral perforated 
tympanic membranes or ossicular discontinuity.  Ossicular 
discontinuity was noted to be more common among high impact 
noise acoustic trauma cases resulting in drainage from the 
ears, and the Veteran denied any blood or drainage from his 
ears or any acoustic trauma of that type.  The VA examiner 
found that the Veteran's mixed hearing loss thresholds for 
the right ear might improve with surgical intervention and 
concluded that "an opinion regarding hearing loss can not be 
rendered."


In an August 2005 addendum, the same VA examiner who 
conducted the May 2005 VA examination opined that "there was 
insufficient evidence to establish a nexus between the 
veterans [sic] hearing loss and the military service or 
chronicity or continuity of care."  In support of the 
opinion, the VA examiner noted that "[t]here were no 
documents to support the veteran's claim of ear condition or 
hearing loss until 2005" and that it would be "pure 
speculation to suggest that the present ear condition or 
hearing loss is related to the military service without a 
close review of the service medical record or records that 
the veteran could provide regarding treatment for his ear 
condition."

In October 2009, the Veteran underwent another VA 
audiological examination.  The examination report notes the 
Veteran's complaints of bilateral hearing loss, right ear 
pain, and right ear tinnitus.  The Veteran reported that his 
military occupational specialty during service was a jet 
engine mechanic.  He reported inservice noise exposure from 
B47 aircraft engines while serving as a mechanic on the 
flight line and assistant crew chief without the benefit of 
hearing protection.  He stated that during service, he was 
required to participate in swimming training and then 
required to go outside into extreme cold temperatures.  
Subsequently, he experienced a sudden, temporary loss of 
hearing.  He noted that he was hospitalized for one to two 
weeks, at which time his right tympanic membrane was lanced 
and he was treated with medication for the infection.  The 
Veteran reported resolution of temporary hearing loss upon 
completion of treatment and was not aware of any significant 
residual hearing loss.  His reported that his current hearing 
problems began some years later.  The Veteran also reported 
civilian occupational noise exposure, noting that he worked 
independently to assemble aircraft parts in a non-industrial 
setting from 1958 to 1964, that he worked as a machinist from 
1965 to 1969 with heavy noise exposure, and that he worked as 
a parts inspector from 1970 to 1985 with limited noise 
exposure.  The Veteran also complained of right ear 
intermittent tinnitus.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
60
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Otoscopic examination revealed 
clear external auditory canals with intact tympanic 
membranes, bilaterally.  Immittance testing showed Type A 
sub-D tympanograms, bilaterally, consistent with 
hypercompliant middle ear systems, bilaterally.  Acoustic 
stapedial reflex thresholds were elevated or absent at 500 
through 4000 Hz, bilaterally, by ipsilateral and 
contralateral stimulation, consistent with hypercompliant 
middle ear systems.  M-shaped 678 Hz suseptance tympanograms 
showed evidence of possible healed perforated tympanic 
membranes, bilaterally.  The diagnosis was right ear 
sensitivity within normal limits at 250 through 1000 Hz, 
sloping from a mild-to-moderate mixed hearing loss at 2000 
through 4000 Hz, descending to a severe loss at 6000 through 
8000 Hz.  Right ear word recognition was excellent.  

After reviewing the Veteran's claims file, conducting an 
interview of the Veteran, and performing an examination, the 
VA examiner opined that the Veteran's "claimed hearing loss 
and tinnitus is less likely as not related to the veteran's 
period of military service, or to any incident therein."  
(Emphasis omitted).  In support of this opinion, the VA 
examiner explained that research studies have shown that 
hazardous noise exposure has an immediate effect on hearing, 
and noted that during the examination, the Veteran denied 
chronic or recurrent ear infections since military service 
negating any chronicity or hearing difficulties following 
treatment of the alleged ear infection during military 
service.  The examiner noted that immittance testing results 
"were consistent with the veteran's report of ear infection 
and treatment during military service, this condition was 
apparently resolved with medical treatment at that time 
without permanent residual hearing loss."  The examiner 
further explained that the Veteran's current hearing loss was 
"predominantly sensorineural in nature and more indicative 
of a noise-induced hearing loss acquired post-military 
service consistent with the veteran's self report of a 27 
year history of civilian occupational noise exposure without 
use of hearing protection. . . ."  Thus, the VA examiner 
stated that the Veteran's "current hearing loss and tinnitus 
is less likely as not related to events in military service 
and more likely than not related to civilian occupational 
noise exposure post-military service."


The Board finds that the evidence of record does not support 
a finding of service connection for residuals of a right ear 
perforation, to include right ear hearing loss.  Current 
diagnoses of right ear hearing loss and right ear tinnitus 
are of record.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Right ear hearing loss was not diagnosed 
within one year of service discharge.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the 
Veteran's service treatment records are unavailable, the 
Board finds that the Veteran provided competent and credible 
lay statements that he had a right ear infection and that his 
right eardrum was punctured to treat the infection during 
active duty service.  In addition, the Board finds the 
Veteran's statements of inservice noise exposure to be 
competent and credible.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Board accepts the Veteran's lay statements as 
credible evidence that his right eardrum was perforated 
during service due to a right ear infection and that he was 
exposed to loud noise while in the military.

However, the remaining evidence of record does not support a 
nexus between any inservice right eardrum perforation or 
inservice noise exposure and the current right ear hearing 
loss or right ear tinnitus.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability); see also Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  

Although the May 2005 VA examiner noted that the evidence of 
record "support[ed] the veteran's claim of a right ear 
infection with myringotomy during the military service" and 
that "[a]udiometric results today showed a mixed hearing 
loss for the right ear and immittance results suggest 
bilateral hypercompliant middle ear systems which are 
consistent with either bilateral perforated tympanic 
membranes or ossicular discontinuity," the VA examiner 
ultimately concluded that "[a] nexus could not be 
established between the said ear condition in the military 
service and the present ear condition and hearing loss" and 
that "[i]t is pure speculation to suggest that the present 
ear condition or hearing loss is related to the military 
service without a close review of the service medical records 
or records that the veteran could provide regarding treatment 
for his ear condition."  The October 2009 VA examiner, after 
reviewing the Veteran's claims file, conducting a thorough 
interview with the Veteran, and performing a physical 
examination, concluded that the Veteran's "current hearing 
loss and tinnitus is less likely as not related to events in 
military service and more likely than not related to civilian 
occupational noise exposure post-military service."  The 
October 2009 VA examiner provided considerable supporting 
rationale for this conclusion, as discussed in greater detail 
above.

Notably, the Board affords more probative value to the 
October 2009 VA medical opinion than the May 2005 VA medical 
findings and August 2005 addendum.  See Madden, 125 F.3d at 
1481 (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); 
Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the 
Board must analyze the credibility and probative value of the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
Veteran).

The May 2005 VA examination and August 2005 addendum 
concluded that it would be "pure speculation to suggest that 
the present ear condition or hearing loss is related to the 
military service without a close review of the service 
medical records or records that the veteran could provide 
regarding treatment for his ear condition."  Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (finding that an opinion 
that did not provide a yes or no opinion constituted non-
evidence in support of service connection).  The Board finds 
the May 2005 VA examiner's opinion to be speculative.  It is 
therefore of little evidentiary value and amounts to what in 
essence is "non-evidence" of an etiological relationship to 
service.  See Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) 
(holding that where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is non-
evidence).  Moreover, the findings noted by the VA examiner 
in May 2005 and the August 2005 addendum opinion are 
inconsistent with one another, even though they were provided 
by the same VA examiner and were based on the same evidence.  
The May 2005 findings seem to suggest that the Veteran's 
right ear disorder is related to service, and the August 2005 
opinion indicates that it would be speculation to say that 
the Veteran's right ear disorder is related to service.  In 
light of the speculative nature of the opinion provided and 
the inconsistent statements provided in support of the 
opinion, the Board accords little probative value to the 
findings of the May 2005 VA examination and the August 2005 
addendum opinion.  Accordingly, the weight of the probative 
medical evidence of record does not support a nexus between 
the Veteran's current right ear disorder and active duty 
service.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001) 
(holding that the Board may appropriately favor the opinion 
of one medical authority over another).

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced.  See, e.g., Layno, 6 Vet. App. 465.  However, 
the Veteran's statements with regard to the onset of his 
right ear hearing loss are inconsistent.  In a December 2003 
claim form, the Veteran reported that he continued to lose 
his right ear hearing since service discharge.  An October 
2004 VA treatment record reflects that the Veteran reported a 
four-year history of pain and progressive hearing loss in the 
right ear.  A February 2005 VA treatment record notes that 
the Veteran stated that he had long-term right ear hearing 
loss since military service.  An April 2005 VA treatment 
record and a May 2005 VA examination report reflect that the 
Veteran reported a 15-year history of decreased hearing in 
the right ear.  During an October 2009 VA examination, the 
Veteran reported resolution of temporary hearing loss upon 
completion of treatment during service with no significant 
residual hearing loss.  He indicated that his current hearing 
problems began some years later.  As the Veteran's statements 
with regard to the onset of his right ear symptoms are 
inconsistent, the Board does not find the Veteran's 
statements to be credible.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, consistency with other evidence), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Additionally, the Veteran's statements are not competent 
evidence to establish a complex medical opinion regarding the 
etiology of his current right ear disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Barr, 21 
Vet. App. at 307 (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  
Moreover, the October 2009 VA examiner considered the 
Veteran's reported symptoms in formulating the medical 
opinion, but found that the Veteran's right ear disorder was 
not related to his military service, to include both his 
inservice right ear perforation and his inservice noise 
exposure.  Id.  Accordingly, as there is no probative medical 
evidence that the Veteran's right ear disorder is related to 
service, service connection is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to 
active service requires competent medical evidence).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).

II.  Jaw Disorder

The Veteran contends that service connection is warranted for 
a jaw disorder, to include temporomandibular joint disorder.  
In a December 2003 claim form, the Veteran reported that he 
had an abscess tooth pulled during service, and that when the 
dentist pulled his tooth it dislocated his jaw.  He stated 
that, since that time, his jaw has popped out of place and 
has been painful.  In a February 2004 statement, he reported 
that he dislocated his jaw during service when he had his 
tooth pulled and that his jaw did not heal right and still 
pops out of place.

As previously noted, the Veteran's service treatment records 
are not available.  

In May 2005, the Veteran underwent a VA dental examination.  
The Veteran complained that his jaw became tired and painful 
with eating, and that he had to stop in the middle of a meal.  
He reported that, during service, he had a tooth pulled, that 
the dentist put his knee on the Veteran's chest for leverage, 
and that he was swollen for three days.  Physical examination 
revealed a click in the temporomandibular joints midway 
between full open and full closed positions of the mandible.  
The Veteran exhibited a deep bite with overclosure of the 
temporomandibular joint in habitual centric occlusion due to 
malocclusion of the teeth.  There was mesial tilting of teeth 
numbers 18 and 31, severe crowding with rotation of the lower 
anterior teeth, and a 6 millimeter (mm.) incisal overbite.  
Radiographically, on split image panograph with the mandible 
in the full open position, the right condyle rested anterior 
to the capsuar ligament and the left condyle is normal.  The 
VA examiner stated that there was no functional impairment 
due to loss of motion, and that missing teeth included teeth 
numbered 1, 16, 17, 19, 31, and 32.  The interincisal motion 
was 0 to 44 mm.  Left lateral excursion was 0 to 8.5 mm., and 
the right lateral excursion was 11.2 mm.  There was no bone 
loss of the body of the mandible or maxilla and there was no 
loss of substance of the body of the maxilla or mandible.

VA treatment records from April 2004 through January 2008 
reveal complaints of jaw pain.  In April 2004, the Veteran 
complained of pain with eating and that his jaw clicked in 
and out.  He noted that a dentist dislocated his jaw while 
extracting a tooth during service.  In January 2005, the 
Veteran complained of pain and discomfort in the mandible.  
He stated that he had a tooth pulled during service, and that 
his mandible was dislocated.  He noted problems on and off 
since that time, and that he was under the care of a local 
dentist.  Physical examination revealed reduced range of 
motion in the lower jaw.  The Veteran was afraid to pop the 
temporomandibular joint.  An April 2005 record notes that 
physical examination was positive for temporomandibular joint 
disorder, bilaterally.

In October 2009, the Veteran underwent another VA dental 
examination.  The Veteran complained that his jaw popped out 
of place, that it clicked, and that he had jaw pain.  He 
reported that the date of onset was 1956, during active 
military service.  The Veteran explained that, during 
service, he had a tooth extracted by a military dentist, and 
that the next day he could not get his teeth together.  He 
reported that the doctor at the dispensary had to put his jaw 
back in place, and that ever since then, he has had problems 
with his jaw.  The Veteran complained of difficulty chewing, 
mild bilateral temporomandibular joint pain, bilaterally, 
difficulty opening the mouth, and difficulty talking.  He 
denied a history of drainage, swelling, neoplasm, and trauma 
to the teeth.  

Physical examination revealed no loss of bone of the maxilla, 
no malunion or nonunion of the maxilla, no loss of bone of 
the mandible, no nonunion of the mandible, and no malunion of 
the mandible.  There was limitation of motion at the 
temporomandibular articulation.  There was intercisal range 
of motion from 0 to 35 mm., right lateral excursion from 0 to 
5 mm., and left lateral excursion from 0 to 8 mm.  There was 
no loss of bone of the hard palate, no evidence of 
osteoradionecrosis, no evidence of osteomyelitis, no tooth 
loss due to loss of substance of the body of the maxilla or 
mandible, and no speech difficulty.  There was crepitus of 
the temporomandibular joint and clicking on terminal opening.  
X-rays revealed no bone loss other than slight alveolar, 
which was a normal loss for the Veteran's age.  The diagnosis 
was temporomandibular dysfunction of unknown origin.  The 
examiner noted that the Veteran had temporomandibular joint 
dysfunction characterized by somewhat limited opening, 
painful temporomandibular joint, difficulty chewing, ringing 
in the ears, and clicking of both temporomandibular joints on 
maximum opening.  After reviewing the Veteran's claims file, 
the VA examiner concluded that the etiology of the Veteran's 
temporomandibular dysfunction was unknown, noting that there 
were no service records to show that the problem started 
during military service.

The Board finds that service connection for a jaw disorder is 
warranted.  The medical evidence of record reflects a current 
diagnosis of temporomandibular joint dysfunction.  Degmetich, 
104 F.3d at 1333 (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  As previously noted, the Veteran's service 
treatment records are unavailable.  However, the Veteran 
provided competent and credible lay statements that his jaw 
was injured during service when he had a tooth extracted by a 
military dentist.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Buchanan, 451 
F.3d at 1336-37 (noting that the Board must determine whether 
lay evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical evidence, 
although that alone may not bar a claim for service 
connection); Layno, 6 Vet. App. at 469-70 (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Thus, the Veteran's lay statements are credible 
evidence that he injured his jaw during military service.

The Board acknowledges the October 2009 VA examiner's opinion 
that the etiology of the Veteran's temporomandibular joint 
dysfunction was unknown, noting the lack of service treatment 
records to support a finding of an injury during service.  
However, as discussed above, the evidence shows that the 
Veteran did injure his jaw during military service.  As both 
the May 2005 and the October 2009 VA examiner failed to 
provide conclusive opinions as to whether the Veteran's 
current temporomandibular joint dysfunction was related to 
active duty service, aside from a mere notation that the 
service treatment records were not available to confirm an 
injury, the May 2005 and October 2009 VA examinations are 
non-evidence in support of or against the Veteran's claim.  
See Perman, 5 Vet. App. at 241 (finding that an opinion that 
did not provide a yes or no opinion constituted non-evidence 
in support of service connection).

In that regard, the Board finds that the Veteran's statements 
with respect to the history of his jaw disorder are credible 
to establish continuity of symptomatology since service 
discharge.  See Hickson, 12 Vet. App. at 253.  The Veteran's 
statements are consistent.  While the Veteran does not have 
the medical training required to make a diagnosis of 
temporomandibular joint dysfunction, he has made lay 
observations of symptomatology which have occurred during the 
period from service discharge through the present.  Indeed, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr, 21 Vet. App. at 305.  In that regard, 
although the Veteran may not have been able to diagnose his 
temporomandibular joint dysfunction, he was able to identify 
symptoms including pain, clicking, difficulty chewing, and 
difficulty opening his mouth.  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the 
Veteran's statements are credible evidence of his 
symptomatology, and there is no probative evidence in the 
record to contradict his assertions.  See Buchanan, 451 F.3d 
at 1337.

Accordingly, as there is evidence of inservice incurrence of 
a jaw disorder, a current diagnosis of temporomandibular 
joint dysfunction, and continuity of symptomatology since 
service discharge, service connection for a jaw disorder is 
warranted.  Gilbert, 1 Vet. App. at 58.


ORDER

Service connection for residuals of a right ear perforation, 
to include right ear hearing loss, is denied.

Service connection for a jaw disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


